DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 7 of the response, filed 06/29/2021, with respect to the objections to the drawings, specification, and claims, have been fully considered and are persuasive.  The informalities have been removed from the drawings, specification, and claims; therefore, the objections to the drawings, specification, and claims have been withdrawn. 
Applicant’s arguments, see Pages 7-10 of the response, filed 06/29/2021, with respect to the rejections made under 35 U.S.C. §102(a)(1) and §103, have been fully considered and are persuasive.  The previously cited prior art fails to disclose a greatest negative deviation of the leading edge from a radial line being greater than 10% of a span of the airfoil, since the previously cited prior art (i.e. Gallagher) fails to disclose a span of the airfoil in relation to a negative deviation of the leading edge (the hypotenuse shown in the non-final rejection does not necessarily correspond to the span of the airfoil, since the leading edge dihedral angle varies along the entire span of the airfoil).  Therefore, the rejections made under 35 U.S.C. §102(a)(1) and §103 have been withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2021 was filed after the mailing date of the non-final rejection on 03/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-22 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a fan comprising a plurality of airfoils including a leading edge, wherein the leading edge includes a greatest negative deviation from a radial line of greater than 10% of a span of the airfoil, said greatest negative deviation being located between 45% and 85% of the span of the airfoil.  Gallagher discloses an airfoil comprising a greatest negative deviation; however, Gallagher fails to disclose a length of a span of the airfoil and thus fails to disclose the relation of said negative deviation to said span of the airfoil (as stated above, the hypotenuse shown in the previous office action actually does not correspond to the span of the airfoil, since the leading edge dihedral angle varies along the entire span of the airfoil).  The prior art fails to disclose a fan and fan housing as claimed; therefore, Claims 1-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL L SEHN/Examiner, Art Unit 3745